Citation Nr: 0016622	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  93-25 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for urinary tract 
infections with associated stress incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from January 1977 to June 
1977.

In November 1997, the Board remanded this claim for further 
development.  The Board directed the RO to request that the 
veteran provide the names and addresses of all private and 
military health care providers who treated her for her 
urinary tract infections and associated stress incontinence.  
In addition, the Board requested that the RO procure duly 
executed authorization for the release of private medical 
records.  The Board further requested that the RO search for 
additional service medical and clinical medical records.

In a November 1999 letter to the RO, the veteran notified the 
RO that her address had changed, effective in May 1993.  She 
added that she was known by her married name while in 
service.  She included a photocopy of the VA envelope that 
had been forwarded to her, and averred that she had not 
received other communications from VA. Nonetheless, the RO 
sent a subsequent supplemental statement of the case (SSOC), 
dated in January 2000, to the old address.  

The Board notes that the RO may not obtain private medical 
records without the veteran's release. 

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order.  It is error for the Board to fail to insure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Therefore, this matter must again be REMANDED to the RO for 
the following action:

1.  The RO should re-send a copy of the 
January 2000 SSOC to the veteran's last 
known address.

2.  The RO should again request that the 
veteran furnish the names and addresses 
of all private and military health care 
providers who have treated her for her 
urinary tract infections and associated 
stress incontinence-in particular, those 
health care providers who treated her 
before her entrance into active service 
and those who treated her, including 
surgically, immediately following her 
separation from active service, in July 
1977.  The RO should, in addition, 
procure duly executed authorization for 
the release of private medical records.

3.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for her 
urinary tract infections and associated 
stress incontinence that are not already 
of record.  The RO should ensure that it 
has all obtainable treatment records of 
which it has knowledge.  In particular, 
the RO should obtain records of treatment 
accorded the veteran prior to her 
entrance into active service.  The RO 
should also obtain treatment records 
concerning the surgery the veteran 
underwent immediately following her 
separation from active service, in July 
1977.  The RO is reminded to search under 
all names and identification numbers 
associated with the veteran.

4.  The RO should make another specific 
attempt to obtain any clinical medical 
records in existence under the veteran's 
service number.  The RO is reminded to 
search under all names and identification 
numbers associated with the veteran.  If 
the records are unavailable due to other 
adjudication or discharge procedures, the 
RO should so advise.  The RO should also 
consider special follow-up by its 
military records specialist and/or 
referral of the case to the Adjudication 
officer or designee for a formal finding 
on the unavailability of the service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for urinary tract infections 
with associated stress incontinence.  If 
the decision remains in any way adverse 
to the veteran, she and her 
representative should be furnished with a 
SSOC, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




